ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_01_EN.txt. 29




            DISSENTlNG OPINION OF JUDGE KOOIJMANS



  Existence of a dispute - Subject-matter of the dispule.
  Limitation ratione tempo ris - Facts and situations prior to critical date -
Whether Germany changed ilS position - Previous case laH! of German courlS
on application of Selliement Convention - Application of Convention la seized
neu/ral asselS in Pieter van Laer Painting case eSlablished new situatiolt -
Jurisprudence of Permanenr CaurI of International Justice and International
Court of Justice - Objection on temporal limitation unfounded.


     Other preliminary objec/ioTis without merit.

    1. To my regret, 1 find myself unable to subscribe to the Court's find-
ing that Gerrnany's second preliminary objection must be upheld, and
that it thus has no jurisdiction to entertain Liechtenstein's Application.
In the following pages, 1 will state the reasons for my disagreement with
the Court's conclusion. Since 1 am of the opinion that the Court has
jurisdiction and that Liechtenstein's Application is admissible, 1 will sub-
sequently consider - albeit briefty - the preliminary objections raised
by Germany which have not been dealt with by the Court
   2. The present case epitomizes the need to distinguish sharply between
preliminary issues and matters of substance. In their reasoning on the
preliminary objections, both Parties to this rather peculiar case have used
arguments which actually belong to the merits. That is perhaps unsur-
prising: the interpretation and application of the relevant provisions of
the 1952 Settlement Convention, which are at the centre of the dispute,
are a1so of relevance for the consideration of preliminary questions, in
particular those involved in the second and fifth objections. That makes
it ail the more important not to confuse preliminary or ma.inly procedural
matters and substantive issues.

   In the following, 1 will try to confine myself strictly ta wha! 1 consider
to be the preliminary issues. Whatever my views on the validity of Liech-
tenstein's daims may be, they are not relevant to the present stage of the
proceedings. Since the case will not reach the merits phase, 1 will refrain
from any comments in that respect.


                   A   THE SUBJECT-MATIER OF THE DISPUTE


  3. 1 share the Court's view that Germany's first preliminary objection,
according to which there i8 no dispute between the Parties to the case,

27




                                                                                 1




                                                                                 J

30               CERTAIN PROPERTY (mss. oP, KOOIJMANS)


must be dismissed. Liechtenstein daims that Germany has breached obli-
gations owed to it under internationallaw; Germany emphatically denies
this daim. As the Court states, Liechtenstein's daim was positively
opposed by Germany, and there is credible and convîncing evidence that,
on various occasions, Germany recognized the existence of a dispute
(Judgment, para. 25).

   4. Germany has reproached Liechtenstein for artificially transforming
its long-standing dispute with Czechoslovakia and its succes&or State(s)
about the confiscation of Liechtenstein property under the Benes
Decrees - the alleged unlawfulness ofthis confiscation is not a matter of
dispute between Liechtenstein and Germany - into a dispute with Ger-
many. This contention makes it ail the more necessary to determine the
subject-matter of the dispute which has been brought before the Court.
ln the Right of Passage case, where the parties were as much in disagree-
ment as to what the lega! dispute belore the Court was as in the present
case, the Court stated, "[i]n order to form a judgment as to the Court's
jurisdiction it is necessary to consider what is the subject of the dispute"
(Right of Passage over fndian Territory, Merits, ludgment, !. Cl. Reports
1960, p. 33); and, as in the present case, the Court did so, before dealing
with the preliminary objection concerning a limitation ralione temporis.
  5. In its Application, Liechtenstein describes the dispute as concerning

     "decisions of Germany, in and after 1998, to treat certain property
     of Liechtenstein nationals as German assets having been 'seized for
     the purposes of reparatiol1 or restitution, or as a result of the state of
     war' [this wording reproduces that u&ed in the 1952 Convention on
     the Seulement of Matters Arising out of the War and the Occupa-
     tion, hereinafter, "Settlement Convention"] . . . without ensuring
     any compensation for the loss of that property to its owners, and to
     the detriment of Liechtenstein itself' (Application of Liechtenstein,
     para. 1).
Whereas Germany contends that its courts had no choice but to apply
Article 3, Chapter Six, of the Seulement Convention in the Pierer Van
Laer Painting case (as described in paragraph ! 6 of the Judgment),
Liechtenstein maintains that by so doing they violated Liechtenstein's
rights under general internationallaw, thus engaging Germany's interna-
ti anal responsi bili ty.

  The subject-matter of the dispute is, therefore, not whether Germany
was under a treaty obligation ta apply the relevant provisions of the
Settlement Convention to property confiscated during or after the
Second World War by Allled States, but whether Germany could law-
fuHy apply it to confiscated property belonging to nationals of aState
which remained l1eutral during that war and which, moreover, is not a
party to that Convention.

28

31               CERTAIN PROPERTY (DISS. OP. KOOTJMANS)


   6. Likewise, the relevant question is not wh ether the German courts
were obliged or entitled under internationallaw to apply a legality test to
Czechoslovak expropriations of assets of Liechtenstein nationals. Coun-
sel for Germany stated,

     "[I]eaving aside the issue of the Settlement Convention, German
     courts would have applied rules of private internationallaw and the
     international law of confiscations. They would have rejected any
     claim concerning movable pro pert y confiscated more than 50 years
     ago." (CR 2004/24, p. 28, para. 75; see also Preliminary Objections
     of Germany, pp. 56-59, paras. 91-95.)
"Leaving aside the Settlement Convention" would, however, transform
the dispute into a completely different one, which has not been submitted
ta the Court. The question the Court is asked to answer is whether the
German authorities could lawfully apply the Seulement Convention ta
neutral assets or - ta put it differently - whether neutral assets could be
considered as "German external assets or other property, seized fOf the
purpose of reparation or restitution, or as a result of the state of war" for
the purposes of applying the Seulement Convention. From this point of
view, the legality or illegality of the confiscation of Liechtenstein prop-
erty under the BeneS Decrees is irrelevant, and the Court is not asked to
consider that issue.

  7. For these reasons, 1 agree with the Court's identil"ication of the
subject-matter of the dispute in paragraph 26 of the Judgment.


                 B. THE LIMITATION RAT/ONE TEMPORIS

   8. Once the subject of the dispute has been defined, it becomes possible
ta consider whether that dispute relates "to facls or situations prior to the
entry into force" of the 1957 European Convention on Dispute Settle-
ment and th us, by virtue of ils Article 27 (a), is excl uded from the juris-
diction of the Court, as Germany maintains in its second preliminary
objection. The critical da te in this respect is 18 Fe bruary 1980, the da te
on which the European Convention entered into force as between the two
States.
   9. The Parties agree that the present controversy between them has
arisen not earlier than 1995. According to Germany, however, it relates
to facts or situations dating from 1945, the year when the Benes Decrees
were promulgated; or from 1955, the year of the entry into force of the
Settlemen t Convention; or from the consistent application 0 f the latter
by the German courts - ail of which predate the critical date. Liechten-
stein, for its part, contends that the temporal limitation of Article 27 (a)
of the European Convention on Dispute Settlement must be interpreted
as referring to facts or situations with regard to which the dispute arose:

29

32                 CERTAIN PROPERTY (DISS. OP. KOOlJMANS)


"what is ... the 'definitive act which would, by itself, directly involvc
international responsibility'" (CR 2004/25, p. 25, para. 29). ln this respect,
Liechtenstein has referred to a common position of the Parties and a sub-
sequent change of position by the German authorities which allegedly
occurred in the years after 1990 (Application of Liechtenstein, para. 9).


   10. By so doing, Liechtenstein, in my view, has obscured the relevant
issues. Both Germany and Liechtenstein may have considered or still
consider the confiscation of Liechtenstein property under the BeneS
Decrees as unlawful, but this is a matter which - l repeat - is not rele-
vant to the present dispute. At no time was there a common position, or
even an explicit or implicit unilateral one on the part of Germany, on the
question of whether seized or confiscated property of nationals of neutral
States was covered by the 1952 Settlement Convention (see Memorial of
Liechtenstein, p. 62, paras. 3.15 and 3.16). Consequent!y, there was no
position which, in the years after 1990, could have been changed by the
German authorities. That issue sim ply had not presentcd itself.

     II. Thc Court, thereforc, correctly observes that it
       "has no basis for concluding that prior to the decisions of the
       German courts in the Pie ter lIan Laer Painting case, there existed
       a common understanding or agreement between Liechtenstein
       and Germany Ihat the Settlement Convention did not apply to the
       Liechtenstein property seized abroad as 'German exteroal assets'
       for the purposes of reparation as a result of the war" (Judgment,
       para. 50).
In the same paragraph, however, the Court, without much argument,
states,
       "[m]oreover, German courts have consistently held (hat the Settle-
       men! Convention deprived them of jurisdiction to addres5 the legal-
       ity of any confiscation of property treated as German property by
       the coufiscating State".
It is this sentence which fails to appreciate properly the true subject-
matter of the dispute: the Court's observation does not constitute evidence
of already existing case law with regard to seized or confiscated neutral
pro pert y, nor of an unaltered position of Germany in this regard.
   12. Germany argues that it has consistently interpreted Article 3,
Chapter Six, of the Seulement Convention as barring German courts
from looking Înto the lawfulness of any measures against property con-
sidered German property by the confiscating State. ln this respect, Ger-
many refers, in particular, to the decision of the Federal Court of Justice
of Il April 1960 (Preliminary Objections of Germany, p. 18, paras. 20-
21; Ann. 3, p. 46) as being pivotaI since, in that decision, the Court stated
that i t is the in (en 1ion of the authority of the foreign co un try to confiscate

30

 33                CERTAIN PROPERTY (mss. OP. KOOlJMANS)


 property as German property which is decisive for the application of this
 Article of the Settlement Convention. According to Germany, this case
 law has merely been confirmed by the court decisions in the Pie ter van
 Laer Painting case (Preliminary Objections of Germany, p. 54, para. 87).
 The aHeged change of position i8, therefore, said ta be a fabrication by
 Liechtenstein.

    13. However, the pivotai issue is not that the German courts in the
 Pieter van Laer Painting case confirmed the previous case law, but that
 they applied it - for the first time - to neutral assets, and thus intro-
 duced a new element ln this respect, it is important to analyse the deci-
 sion of the German Federal Court of !! April 1960 since, of al! the
 decisions cited, it is most analogous to the decisions in the Pieter van
 Laer Painting case. In 1960, the Federal Court stated,

      "[eJven if the conditions of Article 3 paragraph 3 of Chapter Six
      Seulement Convention are not fulfil!ed, German courts lack jurisdic-
      tion in a case in whîch the Plaintiff is trying to rai se an objection
      against measures mentioned in Article 3, paragraph 1 of Chapter Six
      Settlement Convention ... For the application of this provision it is
      sufficient that the assets were seized aS German assets." (Preliminary
      Objections of Germany, Ann. 3, pp. 47-48.)


    14. The underlying facts (as far as 1 have been able to ascertain them)
 make clear that this decision cannot support the argument that the
 present dispute before the Court relates to facts and situations prior to
 1980. ln the 1960 case, the plaintiff, a non-German national, claimed that
 the defendant did not have tide to the assets at the time when thev were
 seized under a United States Vesting Order based upon the Tradin-g with
 the Enemy Act. The plaintiff claimed tha! these assets had belonged to
 her and, therefore, that the defendant could not raise a civil claim con-
 cerning them. The German Federal Court of Justice rejected the daim,
 invoking Article 3, Chapter Six, of the Settlement Convention: "whether
 the assets seized ... were in fact German or foreign assets is to be decided
 exclusively by the State which has seized the assets" (ibid., p. 48),


     15. However, in the 1960 case, the assets had been seized as assets
  belonging to a German national, and thus the application of the Settle-
  fllent Con ven tian was a ppropriate since the seizure i tself came sq uarely
  withîn the definîtion of paragraph 1 of Article 3. In this respect, it was
  not relevant that in actual fact the assets probably had not belonged to
. the German defendant, who had perhaps mistakenly been considered to
  be the owner, but to a non-national of Germany.


 31

34               CERTAIN PROPERTY (mss. OP. KOOJJMANS)


  ln this decision, therefore, the Federal Court did not apply the Settle-
ment Convention to the confiscation or seizure of asset" which at the time
undoubtedly belonged to nationals of a neutral State.

   16. r respectfully disagree with the Court when it "points out that Ger-
man courts did not face any 'new situation' when dealing for the first
time with a case concerning the confiscation of Liechtenstein property as
a result of the Second World War" and finds that "this case, like previous
ones on the confiscation of German external assets, was inextricably
linked to the Settlement Convention" (Judgment, para. 51).


   17. In my view, this statement is beside the point, since it completely
ignores the issue ofwhether the Settlement Convention can in any way be
considered as intended, at the time of its conclusion, to be applicable to
assets seized by the confiscating State as "German property for the pur-
pose of reparation or restitution, or as a result of the state of war",
whereas in actual fact these assets belonged to - and had belonged dur-
ing the whole peri ad of that state of war to - nation ais of a neutral
State. An affirmative answer ta that question - which would in any case
be part of the merits - would seriously affect the rights of neutrals under
international law, and such a decîsion had not been taken by German
courts previously.

   18. My conclusion, therefore, can only be that the court decisions in
the Pieter van Laer Painting case applied the Seulement Convention ta
neutral assets for the very tirst time, and that this introduced the new cle-
ment 1 refcrred to earlier - or, to use the words of the Court, that the
German courts faced a "new situation".

   19. For the present phase of the proceedings, it is also not relevant
that Germany contends that the then Reigning Prince's daim in the
Pieter van Laer Painting case would have been rejected anyhow, even
without the application of the Settlement Convention. Germany refers in
this respect to a decision of the Federal Court of Justice of 1991, where
the daim of the plaintiffs wus rejected on the basis of, inter alia, interna-
tional expropriation law (Preliminary Objections of Germany, pp. 56-57,
paras. 91-92; Ann. 4, p. 62; in that case, the Settlement Convention was
not applicable sinee it concerned expropriations carried out in the former
Soviet Zone of Occupation (East Germany) and thus not German ex ter-
nal assets).

  20. As r stated previously, the question of whether Liechtenstein is
entitled to compensation by Germany, and, if sa, on what basis, is a mat-
ter for the merits and has no relation ta the question ofwhether the facts
or situations to which the dispute about the application of the Settlement
Convention relates are prior to the critical date.

32

35                CERTAIN PROPERTY (mss. OP. KOOlJMANS)


   21. Jt is undou btedly true tha t, as the Court sta tes, the decisions of the
German courts in the Pieter l'an Laer Painting case cannat be separated
from the Benes Decrees and the Settlement Convention, which ail pre-
date the 1980 critical date, but 1 have serious doubts as to whether this
justifies the conclusion that "these decisions cannot consequently be con-
sidered as the source or real cause of the dispute" (Judgment, para. 51).
The Court, before coming to this conclusion, has analysed its case law
and that ofîts predecessor, the Permanent Court of International Justice,
concerning similar temporal limitations in declarations made under
Article 36, paragraph 2, of the Statute (Judgment, paras. 40-42). 1 con-
sider this analysis useful, even if it has to be admitted that the various
Court decisions are focused on the specifie case at hand and, therefore,
do not reHect a transparent general policy. 1 cannot, however, 5ubscribe
ta the conclusion the Court draws from this analysis.


   22. The Court evidently sees an analogy between the present case and
the Phosphates in Morocco case. In that case, the Permanent Court of
International Justice noted that "situations or faets subsequent to [the
critical date in 1931] could serve ta found the Court's compulsory juris-
diction only if il was with regard to them that the dispute arase" (Judg-
ment, 1938, P.c.!.J., Series A/B, No. 74, p. 24). ft then found that a
number of dahirs (legislative aets), adopted in 1920 and which allegedly
were unlawful, constituted the essential facts which really gave rise to the
dispute. Such "facts", by reason of their date, fell outside the Court's
jurisdiction (ibid., p. 26).
   Italy further relied on an alleged denial of justice to its nationals which
was said ta have become detinîtive as a result of certain acts subsequent
to the critical date. The Court, however, observed that that part of the
daim could not be separated from a decision of the Department of
Mines, based on the 1920 dahirs and taken in 1925; an examination of
that complaint, therefore, could not be undertaken either without extend-
ing the Court's jurisdiction ta a faet which, by reason of ils date, was not
subjeet thereto (ibid., p. 29).
   23. 1 interpret this latter part of the Judgment as implying that, if the
decision of the Department of Mines had been taken after the critical
date, the Court would not have eonsidered the temporal limitation appli-
cable to that part of the ltalian daim, in spite of the fact that that deci-
sion had been based on the 1920 dahirs. While there are undoubtedly
differences between an administrative act and a court decision, that situa-
tion is comparable to the present dispute, where the Settlement Conven-
tion, which came into force prior to the critical date, was applied for the
tirst time to neutral assets after the critical date.
   24. This reading would al80 bring the present dispute into line with
that of the Electricity Company of Sr!fia and Bulgaria case. In that case,
the Pennanent Court of International Justice stated,


33

36               CERTAIN PROPERTY (mss. OP. KOOIJMANS)


     "[i]t is true lhal a dispute may presuppose the existence of sorne
     prior situati on or fact, but it does not follow tha t the dis pute arises
     in regard ta that situation or fact. A situation or fact in regard to
     which a dispute is said to have arisen must be the real cause of the
     dispute." (Judgmem, /939, P.CI.l., Series AIB, No. 77, p. 82.)

In the present case, the "real cause of the dispute" ("le fait générateur du
différend") is the application by the German authorities of the Seulement
Convention ta the assets of nationals of aState which was neutral during
the Second World War.
   25. For all the above-mentioned reasons, 1 cannat but conclude that
Germany's second preliminary objection cannot be upheld. In particular,
1 dissociate myself from the Court's finding that "[w]hile these decisions
triggered the dispute between Liechtenstein and Germany, the source or
real cause of the dispute is ta be found in the Settlement Convention and
the Benes Decrees" (Judgment, para. 52). That conclusion, in my view,
ignores the "new situation" established by these Court decisions.

   26. Of course, the Court could have concluded, as it did in the Right of
Passage case, that it is not, at this stage, in a position ta determine what
the relevant facts or situations are, since that requires a further considera-
tion of the 1952 Settlement Convention and its Interpretation or applica-
tion, which could "enta il the risk of prejudging sorne of the issues closely
connected with the merits" (Preliminary Objections, Judgmenl, 1. Cl.
Reports 1957, p. 152), Tf the Court's finding had consequently been that
the objection does not have an exclusively preliminary character, 1
certain!y would not have cast a negative vote. Regrettably, the present
decision of the Court leaves me no choice.


                 C. THE OTHER PRELlMINARY OBJECTIONS

   27. Twill now deal- in a rather summary fashion - with the remain-
ing preliminary objections. T do sa pour acquis de conscience and as a
logical consequence of my disagreement with the Court's decision on the
second objection.
   28. In its third objection, Germany claims that the dispute concerns
questions which, under international law, are sole!y within the domestÎc
jurisdiction of States~ and that the Application is thus excluded from the
Court's jurisdiction by Article 27 (b) of the European Convention on
Dispute Settlement, which provides that the Convention shall not apply
ta "disputes concernÎllg questions which by international law are solely
within the domestic jurisdiction of States".
   29. Bath Parties have relied extensively in their arguments on rules
and principles of international law. The Respondent itself has consist-
ently invoked its obligations under international agreements and arrange-
ments, The dispute can, therefore, only be resolved by having recourse to

34

37               CERTAIN PROPERTY (mss. OP. KOOlJMANS)


international law, which takes the matter out of the ambit of domestic
jurisdiction. As the Permanent Court of International Justice 0 bserved in
its Advisory Opinion in the case concerning the NationalilY DeLTees
 fssued in Tunis and Morocco:
     "once it appears that the legal grounds relied on are such as to jus-
     tifY the provisional condusion that they are of judicial importance
     for the dispute submitted ... the matter, ceasing to be one solely
     within the domestic jurisdiction of the State, enters the domain gov-
     erned by internationallaw" (1923, P. crJ., Series B, No. 4, p. 26;
     emphasis added).
  The third objection thus l'ails.
  30. Just as unfounded, in my view, is Germany's fourth objection,
namely, that Liechtenstein's daims are not sufficiently substantiated.
Germany appears to be perfectly aware of the object and scope of Liech-
tenstein's daims, and this is shown by its arguments. In the second round
of the oral hearings, counse\ for Liechtenstein took great pains in eluci-
dating what was ta be understood by the daim, even if, in so doing, he
went deep into the merits.
  31. The flna 1 sen tellce of Article 38, paragraph 2, of the R ules of Court
provides that the application shalI "specify the precise nature of the
daim, together with a succinct statement of the facts and grounds on
which the claim is based". This provision i8 based on a formula adopted
by the Advisory Committee of Jurists in 1920:
        "Submissions are not presented in their final form in the applica-
     tion, that document mere\y giving a general indication sufficient to
     define the dispute and euable proceedings to be begun." (G. Guyo-
     mar, Commentaire du Règlement de la Cour internationale de Jus-
     tice, 1983, p. 236; trau slation by the Registry.)
    In my view, Lieehtenstein's Application, as elaborated in its Memorial,
meets this requirement in a satisfactory way, even if its daims are not
full y substantiated with regard ta the legal position of each and every
Liechtenstein national mentioned.
    32. In its fifth prelimînary objection, Germany submits that the Court,
if it found that it has jurisdiction, should have refrained from exercising
il, sinee Liechtenstein's daim would have made it necessary for the Court
to decide on the legality or i1legality of acts of a third State which has not
given its consent to the present proceedings (the Czech Republic as the
successor State of Czechoslovakia).
    In the present case, the Court should, therefore, apply its ruling in the
Monelary Gold case, where it stated that the legal interests of a third
State (Albania) would "not only be affected by a decision, but wou!d
form the very subject-matter of the decision" (Monetary Gold Removed
from Rome in 1943, Judgment, l. CJ. Reports 1954, p. 32), thus estab-
lishing the so-called "indispensable third party" principle.


35

38               CERTAIN PROPERTY (mss. OP. KOOIJMANS)


   33. Liechtenstein denies that the alleged unlawfulness of the Benes
Decrees is "the very subject-matter of the dispute". ln its view, the sub-
ject-matter of the dispute is that Germany has brought Liechtenstein
assets under the reparations régime of Article 3, Chapter Six, of the
Settlement Convention. The only question Liechtenstein asks the Court
ta answer is to determine whether Germany was entitled to do sa. That
answer can be given without considering the question of whether the
Benes Decrees were in conformity with international law (CR 2004/25,
pp. 54-55, para. 15).
   34. As l stated previously, the claim as brought by Liechtenstein asks
the Court ta determine whether Germany acted wrongfully by treating
Liechtenstein assets, for the tirst time in 1995, as German external assets
for the purposes of the Settlement Convention·, thereby infringing Liech-
tenstein's neutrality and sovereignty. With respect to this daim, the Benes
Decrees are mere facts, the legality or illegality of which are not the
subject-matter of the dispute. The Court could therefore, in my view,
have given a dedaratory judgment on Liechtenstein's daim.

  Of course, the Czech Republic could have asked permission ta inter-
vene in accordance with Artide 62 of the Statute. But, as the Court has
stated,
     "the absence of such a request in no way precludes the Court from
     adjudicating upon the daims submitted ta it, provided that the legal
     interests of the third State which may possibly be affected do not
     form the very subject-matter of the decision that is applied for"
     (Certain Phosphate Lands in Nauru (Nauru v. Australia). Prelimi-
     nary Objections. l. Cf. Reports 1992, p. 261, para. 54).
  35. Likewise, theother parties ta the 1952 Settlement Convention and
to the Exchange or"Notes of 27 and 28 September 1990, which kept in
force the provisions orthe Convention relevant to the present case, could
have intervened undèr Artide 63 of the Statute if the case had come to
the merits. That issue would, however, have provided no reason for
upholding the fifth preliminary objection.

   36. However, Liechtenstein asked not only for a declaratory judgment
but also for compensation. That part of the c1aim 1S rather complicated,
and lt cannot be excluded that, in dealing with Ihis question, the lawful-
ness of the BeneS Deèfees could not have been left unconsidered. That,
however, is part of the merits. Nevertheless, il would have been prudent
to observe, as was done in the Nauru case, that the Court's ruling in the
present stage of the proceedings "does not in any way prejudge the mer-
its" (1. Cl. Reports 1992, p. 262, para. 56), or ta have joined the objec-
tion ta the merits as not possessing an exclusively preliminary character.
   37. Finally, Germany contends that Liechtenstein's Application is not
admissible since the Liechtenstein nationals have not exhausted the avail-
able local remedies.

36

39                CERTAIN PROPERTY (DISS. OP. KOOIJMANS)

   38. Liechtenstein's Applîcation contains a "mixed" daim, combining
claims in îts own f1ght and also in the exercise of diplomatie protection of
sorne of its citizens. In so far as this claim refers to the infringement of its
sovereignty and neutral status, there 1S no requirement of the exhaustion
of local remedies since that part of the claim is brought by the Applicant
in its own right (Avena and Other Mexican Nationals (MexÎco v. United
States of Americu), Judgment, 1. Cf. Reports 2004, p. 36, para. 40).


  39. In so far as Liechtenstein's claimis a daim in the exercisc of dip-
lomatie protection of its nationals, it can safely be maintained that the
then Reigning Prince has exhausted ail available local remedies, including
an appeal to the European Court of Human Rights. Liechtenstein's claim
on his behalf is thus also admissible.


  With regard to the other Liechtenstein national8, Liechtenstein submits
that in their cases exhaustion of local remedies i8 not necessary, as these
have already been shown to be futile in the case of the then Reigning
Prince.
  That argument may sound persuasive, but it does not answer the
underlying questions of why and on what ground the other Liechtenstein
nationals could have been expected ta seek redress from a German court.
Unlike the Prince, whose former pro pert y - the Van Laer painting -
was present on German territory, these other Liechtenstein nationals
have no cause for action in the German courts, since their property never
found itself within German national jurisdiction; and there is no decision
against which they could have appealed.

   40. That issue, however, i8 not an issue with regard ta which the
requirement of the exhaustion of local remedies is relevant. The question
is simply whether Liechtensteîn's contention of a breach by Germany of
its obligations vis-à-vis those other Liechtenstein nationals can pass legal
scrutiny, but that is a matter for the merits, viz. whether Germany as a
result of the decisions of its courts has breached an international obliga-
tion towards them.
   41. Since Liechtenstein claims in its own right and also in the exercise
of diplomatie protection on behalf of one of its citizens - the then
Reigning Prince - who has exhausted ail local remedies, Gem1any's
sixth preliminary objection has no merit.

  42. In conclusion, 1 repeat my view that the Court has jurisdiction to
entertain the case and that Liechtenstein's Application is admissible.


                                          (Signed) Pieter·H. KOOIJMANS.


37

